                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                               EUGENE DIVISION



SCOTTB., 1                                             Case No. 6:13-cv-01006-AA
                                                                         ORDER
             Plaintiff,
      vs.

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.

AIKEN, District Judge:

      Plaintiff, Scott B., has filed an uncontested Supplemental Application for

Attorney Fees under the Equal Access to Justice Act ("EAJA"), 28 U.S.C. § 2412 et.

Seq. (doc. 48)    Having reviewed the submissions, the Court awards plaintiff

additional attorney fees in the amount of $600.20.

      It is ordered that the attorney fee will be paid to Plaintiff's attorney,

dependent upon verification that Plaintiff has no debt which qualifies for offset


      1  In the interest of privacy, this opinion uses only the first name and the
initial of the last name of the non-governmental party or parties in this case.
Where applicable, this opinion uses the same designation for a non-governmental
party's immediate family member.
PAGE 1- ORDER
against the awarded fees, pursuant to the Treasury Offset Program as discussed in

Astrue v. Ratliff, 130 S.Ct. 2521 (2010). If plaintiff has no such debt, then the check

shall be made payable to plaintiff's attorney, Max Rae, and mailed to plaintiff's

attorney's mailing address at: P.O. Box 7790, Salem, Oregon 97303-0175.              If

Plaintiff has such debt, then the check for any remaining funds after offset of the

debt shall be made payable to Plaintiff and mailed to Plaintiff's attorney's mailing

address stated above.

      IT IS SO ORDERED.

      Dated this 5th day of December 2019.




                                    Ann Aiken
                            United States District Judge




PAGE 2- ORDER
